Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a Notice of Allowance in response to supplemental response received on 4/22/22.
Claims 1-22 have been previously cancelled.
Claims 23, 43, 44-46, 48-49 have been amended.
Therefore, Claims 23-51 are now pending and have been allowed.

Response to Amendment
	Applicant has amended Claims 23, 43, 44, 48 and 49 to overcome the 35 U.S.C 101 rejections. Examiner withdraws the 35 U.S.C. 101 rejections with respect to these and all depending claims unless otherwise indicated.

Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance:

1. With regards to 101 rejections, claim amendments and remarks filed on
3/15/22 and 4/22/22 include limitations “automatically adjusting, by the employment service controller module, said instantaneous first test of suitability analysis based on a quantity of applicants passing the
instantaneous first test of suitability, according to feedback from a placement module of
the employment service controller module to a candidate acquisition module of the
employment service controller module; presenting, by the employment service controller module, on the display screen of the computing device to the applicant via the network interface an interview scheduling screen if the applicant receives a passing score on the second test of suitability, wherein the presentation of the interview scheduling screen is automatically displayed via the employment service controller
module when the passing score is received for the second test of suitability” that provide specific improvement over prior systems. Additionally, the elements recited in the claims represent steps that are not well-understood, routine, or conventional when considered as an ordered combination, and thus amount to significantly more than the previously identified abstract ideas. Thus, the claims are not directed to the recited judicial exception and the claims are eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions
should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629